In the United States Court of Federal Claims
                                          No. 19-236C
                                     Filed: March 31, 2021

                                              )
 JONATHAN R. HIRSCH,                          )
                                              )
                      Plaintiff,              )
                                              )
 v.                                           )
                                              )
 UNITED STATES,                               )
                                              )
                       Defendant.             )
                                              )
                                              )


                                            ORDER

        For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the defendant’s motion for judgment on the administrative record (ECF 57) is GRANTED. The
plaintiff’s motion for judgment on the administrative record (ECF 50) is DENIED.

        The Clerk is directed to enter final judgment for the defendant and close the case. No
costs are awarded.

       It is so ORDERED.


                                                              s/ Richard A. Hertling
                                                              Richard A. Hertling
                                                              Judge